Exhibit 10.2

AMENDMENT 2006-3

BECKMAN COULTER, INC.

SUPPLEMENTAL PENSION PLAN

WHEREAS, Beckman Coulter, Inc. (the “Company”), a Delaware corporation,
maintains the Beckman Coulter, Inc. Supplemental Pension Plan (the “Plan”); and

WHEREAS, the Company now desires to amend the Plan; and

WHEREAS, the Company has the right to amend the Plan in accordance with
Section 7 of the Plan.

NOW, THEREFORE, the Plan is hereby amended by adding the following “Foreign
Offset Appendix,” to read as follows in its entirety, effective as of the date
of adoption of this Amendment 2006-3:

“FOREIGN OFFSET APPENDIX.

1. This Foreign Offset Appendix shall apply to the Beckman Employees having the
Social Security numbers specified below; provided, however, that in order for
this Foreign Offset Appendix to apply to any such individual, upon the
commencement of his benefits from the Pension Plan, such individual must execute
and deliver (and not revoke) the agreement and release described in paragraph 3
of this Foreign Offset Appendix.

Social Security Number

[confidential]

[confidential]

[confidential]

[confidential]

[confidential]

Former Beckman Employees who satisfy the above requirements are referred to in
this Appendix as “Foreign Offset Participants.”

The purposes of this Foreign Offset Appendix are to (i) resolve any possible
disputes concerning the calculation of benefits of Foreign Offset Participants
under this Plan and the Pension Plan, and (ii) to obtain releases of all claims
against the Company, the Pension Plan and their affiliates in exchange for
providing the Foreign Offset Participants an increased benefit under this Plan.
Such increased benefit is intended to result in a total benefit from this Plan
and the Pension Plan equal to what would have been provided if the offset for
foreign benefits provided for by Sections 2, 3 and 4 of Appendix B of the
Pension Plan had been calculated using the actuarial assumptions applicable to
individuals who were active employees on December 1, 2004.

 

- 1 -



--------------------------------------------------------------------------------

2. Subject to the requirements of paragraph 3 of this Foreign Offset Appendix,
the Company will supplement the monthly pension payable under the Pension Plan
to a Foreign Offset Participant by the amount which is the difference, if any,
between (i) the employee’s monthly pension under the Pension Plan, with the
offset described in Section 2, 3 and 4 of Appendix B of the Pension Plan
calculated using the actuarial assumptions actually applicable to such
participants (i.e., the assumptions applicable to individuals who were not
“Employees” under the Pension Plan as of December 1, 2004), and (i) the monthly
pension that would have been payable under the Pension Plan had the offset
described in Sections 2, 3 and 4 of Appendix B of the Pension Plan been
calculated using the actuarial assumptions applicable to individuals who were
“Employees” under the Pension Plan as of December 1, 2004.

3. The agreement and release that must be executed and delivered as one of the
requirements to be classified as a Foreign Offset Participant shall be in the
form and have the content prescribed by the Company. Unless otherwise determined
by the Company, such release shall, among other provisions required by the
Company, provide for (i) the acceptance of and consent to the Company’s
calculation of the Foreign Offset Participant’s benefits under the Pension Plan
and this Plan, (ii) the release all known and unknown claims against the
Company, its subsidiaries, the Pension Plan, its fiduciaries and the affiliates
of such released parties, (iii) a covenant not to sue any of the released
parties, (iv) a covenant not to make any claim for benefits under any employee
benefit plan sponsored by or contributed to by the Company, its subsidiaries or
affiliates, and (v) a covenant to keep confidential such release and the
benefits provided under this Foreign Offset Appendix.”

IN WITNESS WHEREOF, this Amendment 2006-3 is hereby adopted this 29th day of
December, 2006.

 

BECKMAN COULTER, INC.

By

 

/s/James Robert Hurley

Its

 

Vice President, Human Resources

 

- 2 -